Citation Nr: 0943366	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of the hearing is of 
record.

Please note that, in October 2009, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with tinnitus.  

2.  Symptoms of tinnitus became manifest during service and 
continued after service.

3.  The Veteran's current tinnitus was incurred in or 
aggravated by active service.    


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

At an August 2004 VA audiology exam, the Veteran reported 
tinnitus of both ears.  Additionally, in an April 2006 
private audiogram, the audiologist noted ringing-type 
tinnitus in both the right ear and left ear.  As the evidence 
demonstrates a current diagnosis of bilateral tinnitus, the 
first element of service connection has been met.  

As for the second requirement for service connection, that of 
a disease or injury was incurred or aggravated during 
service, the Veteran has provided several statements about 
the noise he was exposed to while making repairs to aircraft 
during service.  
Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
In this case, the Veteran is competent to report exposure to 
noise in service because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.   

Moreover, the Veteran's Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) also indicated 
that he served as an aircraft and electrical repairman, and 
the August 2004 examiner noted a history of exposure to 
excessive noise during service.  Accordingly, as the 
statements are consistent with the other evidence of record 
and do not lack facial plausibility, the Board finds the 
statements to be credible.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Thus, notwithstanding the March 1960 separation 
examination revealing normal findings of the ears, the record 
establishes that the Veteran incurred an acoustic trauma 
injury during service.
	
	Further, the Veteran has asserted that he has had continuous 
symptoms associated with tinnitus since active service.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service may constitute evidence of in-service 
incurrence of a chronic disability regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).
	
	In this regard, the Veteran is competent to report symptoms 
of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 
(2002) (holding that "the appellant is competent to so 
testify because ringing in the ears is capable of lay 
observation").  Moreover, his description of his symptoms 
associated with tinnitus, namely ringing or buzzing in the 
ears, resulted in later diagnoses of tinnitus by both a VA 
and a private audiologist.   Given the evidence of record 
demonstrating in-service noise exposure, the credible 
testimony of continuous symptoms of ringing ears since 
service, and the current medical evidence providing a 
diagnosis of tinnitus, the evidence is at least in equipoise 
that the Veteran's current tinnitus is the result of noise 
exposure during his period of active service.  
	
	In light of the discussion above, service connection for 
tinnitus is warranted.  Accordingly, the appeal is granted.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


